                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DINA CAPITANI                    )
                                 )
     Plaintiff                   )
                                 )
v.                               ) Civil Action No. 3:19-cv-00120
                                 )
WORLD OF MINIATURE BEARS, INC., )
and MINIBEARSGEMS & GIFTS, INC., )
                                 )
     Defendants.                 )



     DEFENDANT WORLD OF MINIATURE BEARS, INC.’S MEMORANDUM IN
              SUPPORT OF MOTION FOR ATTORNEY’S FEES


        COMES NOW, Defendant World of Miniature Bears, Inc., by and through counsel, and

moves the Court provide attorney fees to the prevailing party. World of Miniature Bears, Inc.

requests attorney fees as prevailing party.

                                    STATEMENT OF CASE

        This case was filed on February 6, 2019 by Plaintiff Dina Capitani alleging copyright

infringement under the Copyright Act of the United States. (Doc. 1, PageID# 1) On March 8,

2019, World of Miniature Bears, Inc. filed an Answer, denying selling or shipping any item

which infringes Plaintiff’s copyright protections. (Doc. 8, PageID# 107) On August 2, 2021, the

court entered judgment in favor of World of Miniature Bears, Inc., because Plaintiff Capitani

failed to show her images were used by World of Miniature Bears, Inc. (Doc. 122, PageID#

2300)



                                                1


   Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 1 of 7 PageID #: 2317
                                      LEGAL STANDARD

        An award of attorney fees to the prevailing party in a copyright action "is the rule rather

than the exception and [they] should be awarded routinely." Thoroughbred Software, 488 F.3d at

362 (citing Positive Black Talk, Inc. v. Cash Money Records, Inc., 394 F.3d 357, 380 (5th Cir.

2004). The Court "uses four non-exclusive factors to determine whether to award attorney's fees

in a copyright action: 'frivolousness of the claim, motivation, reasonableness, and deterrence.'"

Coles v. Wonder, 283 F.3d 798, 804 (6th Cir. 2002) (citing Fogerty v. Fantasy, Inc., 510 U.S.

517, 534 n.19 (1994)).

        Reasonable attorney’s fees are calculated using the lodestar method. Under this method,

the court first determines the lodestar amount by multiplying the reasonable number of hours

billed by the prevailing attorneys with a reasonable hourly rate. Gonter v. Hunt Valve Co., 510

F.3d 610, 616 (6th Cir. 2007); Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999). Next, the

court adjusts that amount up or down based on a number of factors. These factors are:

        (1) the time required; (2) the novelty and difficulty of the questions presented; (3) the
        skill needed to perform the legal service properly; (4) the preclusion of employment by
        the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is
        fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8)
        the amount involved and the results obtained; (9) the experience, reputation, and ability
        of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
        professional relationship with the client; and (12) awards in similar cases.

Graceland Fruit, Inc. v. KIC Chemicals, Inc., 320 F. App'x 323, 328-29 (6th Cir. 2008) (citing

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (5th Cir. 1974)).

                                      LEGAL ARGUMENT

I.      WORLD OF MINIATURE BEARS, INC. RESPECTFULLY REQUESTS AN
        AWARD OF ATTORNEY’S FEES AND DISCRETIONARY COSTS.



                                                  2


     Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 2 of 7 PageID #: 2318
       As a result of prevailing on its defense from the allegations made by Plaintiff, World of

Miniature Bears, Inc. now respectfully requests the court to exercise the routine practice in

awarding attorneys fees and costs to the prevailing party in a copyright action pursuant to 17

U.S.C. § 505. The discretion to grant attorney fees in copyright infringement cases is exercised in

an evenhanded manner with respect to prevailing plaintiffs and prevailing defendants, and in a

manner consistent with the primary purposes of the Copyright Act. Bridgeport Music, Inc. v.

Diamond Time, LTD., 371 F.3d 883, 893 (6th Cir. 2004)

       The circumstances in this case warrant attorneys fees because Defendant World of

Miniature Bears, Inc. did not take or use Plaintiff’s images and any modest amount of due

diligence would reveal who was selling her images. World of Miniature Bears, Inc. is a

wholesale distributor of handmade miniature stuffed bears. (Doc. 109, PageID# 2068; Doc. 121,

PageID# 2280, Finding of Fact #27) World of Miniature Bears, Inc. never sold any products

containing dog images, let alone wagging tail dog wall clocks. Here, the Court found that

Defendant World of Miniature Bears, Inc. was not liable for copyright infringement because it is

a separate company that conducts business differently than MiniBear Gems & Gifts, Inc. (Doc.

121, PageID# 2286) The Court found that World of Miniature Bears does not sell any products

online and was not listed as a shipper or seller on any wall clocks at issue in this case. (Id. at

PageID# 2286) Furthermore, the Court found that even Plaintiff conceded she never saw any

product bearing her images on the World of Miniature Bears, Inc. website. (Id. at PageID# 2287)

Plaintiff frivolously brought World of Miniature Bears, Inc. into this litigation because Plaintiff

sought a windfall. It was not reasonable for Plaintiff to assume that World of Miniature Bears,

Inc. was the seller when nothing stated World of Miniature Bears except a clearly erroneous


                                                   3


   Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 3 of 7 PageID #: 2319
product description of a stuffed bear. Given that Plaintiff’s images were on dog wagging tail wall

clocks and not a stuffed bear, Plaintiff was not reasonable in including World of Miniature Bears,

Inc. in this litigation. The Sixth Circuit adopted a non-exclusive four factor test in Coles v.

Wonder, 283 F.3d 798, 804 (6th Cir. 2002), which evaluated four non-exclusive factors in

determining attorneys fees to defendants: frivolousness, motivation, reasonableness, and

deterrence. Attorney fees encourage defendants to advance meritorious copyright defenses as

furtherance of the Copyright Act just as much as a successful prosecution by a starving Artist. Id.

Here, Defendant World of Miniature Bears, Inc. is owned by Theresa Yang. Ms. Yang’s

testimony demonstrated the artistry involved in making and selling miniature stuffed bears. (Doc.

109, PageID# 2058, 2064-2065, 2067) World of Miniature Bears, Inc. advanced a successful

defense, an award of attorneys fees furthers the Copyright Act as stated in Coles by serving as a

deterrent to abusing the strict liability imposed under the Copyright Act.

       Considering the relative complexity of this case, the amount of hours spent on this case

are reasonable and necessary in order to achieve the desired result. Defendant World of Miniature

Bears, Inc. engaged in written discovery necessary to determine why it was even named in this

litigation, and at the request of the court submitted two motions for summary judgment (Doc.

49). Additionally, Defendant World of Miniature Bears, Inc. prepared for a jury trial which

subsequently became a bench trial. (Doc. 82) Defendant World of Miniature Bears, Inc. attaches

counsel’s affidavit and description of the necessary defenses which resulted in World of

Miniature Bears, Inc. prevailing. (Aff. J. Beam, attached) The hourly rates at which counsel

charged are in accordance with the relative rates in the area market and the investment and

performance of proper legal services by counsel.


                                                  4


   Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 4 of 7 PageID #: 2320
       The starting point for calculating a reasonable fee is the “lodestar” approach. To calculate

the lodestar, the Court multiplies the number of hours reasonably expended on the litigation by a

reasonable hourly rate. After the proper lodestar figure is determined, the Court can adjust that

amount by a multiplier or percentage based on a twelve-factor test designed to ensure that the

ultimate award is reasonable. Reed, Id.

       The twelve factor test was enunciated by the Fifth Circuit in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714 (5th Cir. 1974) as factors that trial courts may consider in calculating

reasonable attorney’s fees. The Sixth Circuit has held that the trial court may apply the Johnson

factors either after the Court’s initial valuation of the hours reasonably expended at a reasonable

rate, or during the Court’s initial valuation. The Court should first make an initial valuation, then

examine the award against the Johnson factors or analyze those factors into the initial calculation.

United Slate, Tile, & Composition Roofers v. G & M Roofing & Sheet Metal Co., 732 F. 2d 495

(6th Cir. 1984). The twelve Johnson factors are as follows:

       (1) the time and labor required by a given case; (2) the novelty and difficulty of the
       questions presented; (3) the skill needed to perform the legal service properly; (4) the
       preclusion of employment by the attorney due to acceptance of the case; (5) the
       customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by
       the client or the circumstances; (8) the amount involved and the results obtained; (9) the
       experience, reputation, and ability of the attorneys; (10) the “undesirability” of the case;
       (11) the nature and length of the professional relationship with the client; and (12) awards
       in similar cases.

Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).

       In considering Mr. Beam’s affidavit in light of the twelve Johnson factors, the Plaintiff

respectfully requests the approval of the attorney fees and discretionary costs in light of the bench

trial order, the time required to prepare this matter, the time required to bring this case to a



                                                   5


   Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 5 of 7 PageID #: 2321
successful outcome, and the hourly rate requested of $295.00 for Mr. Beam and Mrs. Goff, and

$150.00 per hour for paralegals assisting Defendant World of Miniature Bears, Inc. on this

matter.

                                           CONCLUSION

          For the foregoing reasons, World of Miniature Bears, Inc. respectfully requests this Court

award it attorneys fees as prevailing party and attested to by counsel and pursuant to 17 U.S.C.

§505.

                                                       Respectfully submitted,

                                                        /s/ Desireé J.C. Goff
                                                       John A. Beam, III (BPR #11796)
                                                       Desireé J.C. Goff (BPR # 31136)
                                                       Equitus Law Alliance, PLLC
                                                       709 Taylor Street
                                                       P.O. Box 280240
                                                       Nashville, Tennessee 37228
                                                       Telephone:      (615) 251-3131
                                                       Facsimile:      (615) 252-6404
                                                       Attorneys for Defendant World of Miniature
                                                       Bears, Inc.

                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 31, 2021, I electronically filed the Memorandum in

Support of Motion for Attorney’s Fees with the Clerk of this Court using the CM/ECF system

which will automatically send email notification of such filing to the following parties who are

CM/ECF participants:

Autumn L. Gentry, Esq.
Dickinson Wright, PLLC
424 Church Street, Suite 800
Nashville, Tennessee 37219
Attorney for Plaintiff Capitani


                                                  6


  Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 6 of 7 PageID #: 2322
                                            /s/ Desireé Goff
                                        Desireé Goff




                                    7


Case 3:19-cv-00120 Document 129 Filed 08/31/21 Page 7 of 7 PageID #: 2323
